Citation Nr: 0714168	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-23 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
degenerative arthritis of the lumbar spine, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an initial increased evaluation in excess 
of 20 percent for diabetes mellitus, type II. 

3.  Entitlement to service connection for bladder cancer, 
claimed as secondary to herbicide exposure.

4.  Entitlement to service connection for a prostate 
disability, claimed as secondary to herbicide exposure, and 
secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for skin cancer.





REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2003 
and July 2005 of the Jackson, Mississippi Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In a July 2006 rating decision, the RO granted service 
connection for polyneuropathy of the upper and lower 
extremities, secondary to diabetes mellitus, effective May 5, 
2006.  The evaluation for degenerative arthritis of the 
lumbar spine was increased from 20 to 40 percent, effective 
from April 18, 2006.

A motion to advance the veteran's case on the docket was 
received in March 2007 and granted in the following month.  

The issue of entitlement to service connection for a prostate 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  For the period prior to April 18, 2006, the veteran's 
service-connected lumbar spine disability was manifested by 
degenerative arthritis.  There was no evidence of forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbarspine.  
Forward flexion was to 60 degrees on September 2004 VA 
examination.

2.  For the period beginning on April 18, 2006, the veteran's 
lumbar spine disability is manifested by degenerative 
arthrosis, limitation of motion, and some muscle spasm.  
There is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.

3.  The veteran's diabetes mellitus requires a restricted 
diet and insulin, but not a regulation of activities; the 
veteran has not been advised by a physician to avoid 
strenuous occupational and recreational activities because of 
his diabetes.

4.  The veteran has not submitted evidence tending to show 
that his service-connected degenerative arthritis of the 
lumbar spine and/or diabetes mellitus require frequent 
hospitalization, are unusual, or cause marked interference 
with employment.

5.  The veteran did not serve in the Republic of Vietnam, nor 
did he serve along the demilitarized zone in Korea during the 
period from April 1968 through July 1969.

6.  Bladder cancer was not shown to have been present during 
service, and was not manifested to a compensable degree 
within the one year of service, and bladder cancer, first 
diagnosed after service, is otherwise not related to service, 
to include claimed Agent Orange exposure.

7.  Squamous cell carcinoma of the arms and shoulders has 
been medically related to in-service actinic keratoses. 


CONCLUSIONS OF LAW

1.  For the period prior to April 18, 2006, the criteria for 
an evaluation in excess of 20 percent for degenerative 
arthritis of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2006).

2.  For the period beginning on April 18, 2006, the criteria 
for an evaluation in excess of 40 percent for degenerative 
arthritis of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5292, 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2006).

3.  The criteria for a disability evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2006).

4.  Bladder cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Squamous cell carcinoma of the arms and shoulders was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in letters dated in February 2003, May 
2003, September 2003, October 2003, May 2005, June 2005, and 
June 2006.  Collectively, these letters informed the veteran 
to submit any pertinent evidence he has in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.  The RO also telephoned the 
veteran in June 2005 to inquire about any additional evidence 
or information the veteran had in his possession; the veteran 
indicated that he wished for the Board to proceed with a 
decision based on the evidence of record.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The claims folder contains service 
medical records, a VA article titled "Agent Orange Review," 
post-service medical records from the Columbus Air Force 
Base, and VA Medical Centers in Jackson, Mississippi, as well 
as records from numerous private medical providers, to 
include the Baptist Memorial Hospital, University of Alabama 
at Birmingham, Surgery Clinic of Armory, Dr. Brand, Golden 
Triangle Clinic, Dr. Christiansen, Dr. Horton, Dr. Whitecar, 
Columbus Orthopaedic Clinic, P.A., and North Columbus Family 
Medical Center (Dr. Thomas).  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  The record also reflects 
that the originating agency readjudicated the veteran's claim 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In a March 2006 letter, a supplemental statement of the case 
dated in April 2006, and a June 2006 VCAA letter, the RO 
advised the veteran as to how disability ratings and 
effective dates are assigned, so there can be no possibility 
of any prejudice to the veteran under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).


Legal Criteria - Spine

During the pendency of the veteran's appeal, the criteria for 
rating spine disabilities were amended.  Effective September 
26, 2003, VA revised the criteria for evaluating general 
diseases and injuries of the spine.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In a May 2004 statement of the case, the veteran was provided 
notice of the amended regulations, and was given a 60-day 
opportunity to submit additional evidence or argument.  38 
C.F.R. § 20.903(c).  The veteran has not responded with 
additional evidence.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for a 40 percent evaluation for severe limitation of motion 
of the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 10 percent 
evaluation for slight limitation of motion of the lumbar 
spine.

Diagnostic Code 5295 provided for a 40 percent evaluation for 
lumbosacral strain manifested by severe symptomatology that 
includes listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; and a 20 percent evaluation for lumbosacral 
strain manifested by muscle spasm on extreme forward bending 
and loss of lateral spine motion, unilateral, in the standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

As noted above, the schedule for rating disabilities of the 
spine was revised on September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating IDS Based on Incapacitating Episodes.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine...........................................
......................40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.


Analysis - Lumbar Spine

During service, the veteran was diagnosed with a L5-S1 
strain, and x-rays showed lipping of the vertebrae; 
impression was minimal degenerative osteoarthritis involving 
the 5th lumbar vertebrae.  In an August 2003 rating decision, 
the RO granted service connection for degenerative arthritis 
of the lumbar spine and assigned a noncompensable evaluation, 
effective August 14, 2002, the date of the claim.  In an 
April 2005 rating decision, the RO increased the evaluation 
to 20 percent, effective August 14, 2002.  In a July 2006 
rating decision, the RO increased the evaluation for 
degenerative arthritis of the lumbar spine to 40 percent, 
effective April 18, 2006.

a.  For the period prior to April 18, 2006

On review, the Board finds that for the period prior to April 
18, 2006, an evaluation in excess of 20 percent is not 
warranted for service-connected degenerative arthritis of the 
lumbar spine under either the former or revised criteria.  In 
this regard, the medical evidence reflects that forward 
flexion of the lumbar spine was to 60 degrees on September 
2004 VA examination.  The Board finds that this medical 
finding is not consistent with severe limitation of motion.  
As there is no objective evidence of severe limitation of 
motion, a higher evaluation under the former criteria is not 
warranted under Diagnostic Code 5292.

Also, there is no evidence that the veteran's lumbar spine 
disability is manifested by severe symptomatology that 
includes listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Thus, an evaluation in excess of 20 percent 
is also not warranted under the former Diagnostic Code 5295.

Consideration of other former diagnostic codes potentially 
applicable to lumbar spine disabilities are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a 
(2003).  

Under the revised criteria and for the period prior to April 
18, 2006, the Board finds that a higher evaluation is not 
warranted, as there is no evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  As noted above, 
the medical evidence dated prior to April 18, 2006 reflects 
forward flexion to 60 degrees, and x-rays fail to show 
evidence of ankylosis of the thoracolumbar spine.

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  On September 2004 VA examination, the examiner noted 
that repetitive motion did not change the veteran's range of 
motion, and that veteran did not complain of pain, except in 
full flexion and left lateral flexion, at terminal limits 
only.  Based on these findings, the Board finds that the 20 
percent evaluation already assigned for the period prior to 
April 18, 2006, appropriately reflects the extent of pain and 
functional impairment that the veteran may experience as a 
result of his service connected lumbar spine disability. 
b.  For the period beginning on April 18, 2006

On April 18, 2006 VA examination, there was evidence of 
degenerative arthrosis of the lumbar spine.  The examiner 
noted that x-rays showed rather severe degenerative changes 
with anterior spurring on the margins of the vertebra from L3 
through S1.  The examiner concluded that the veteran's lumbar 
spine disability is moderate-to-severe, in nature.  As noted 
above, in a July 2006 rating decision, the evaluation for the 
veteran's lumbar spine disability was increased to 40 
percent, effective April 18, 2006.  

Under the current criteria and for the period beginning on 
April 18, 2006, the Board finds that the veteran's lumbar 
spine symptomatology does not warrant an evaluation higher 
than 40 percent, as there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  While the 
veteran had forward flexion to only 7 degrees on April 2006 
VA examination, associated x-rays of the lumbar spine 
continue to show no evidence of ankylosis.  As there is no 
evidence of ankylosis of the entire thoracolumbar spine, a 
higher evaluation is not warranted under the current 
criteria.  See Diagnostic Code 5242.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.59 as interpreted in DeLuca, supra.  The April 2006 
examiner noted that during a flare-up, the veteran could have 
further limitation in range of motion testing and increased 
pain, however he was unable to estimate the additional loss 
of range of motion or the amount of pain.  Notwithstanding, 
there is no basis for an evaluation in excess of 40 percent 
based on limitation of motion due to any functional loss as 
the veteran is receiving the maximum schedular rating for 
limitation of motion of the thoracolumbar spine, absent 
evidence of ankylosis.  See Johnston v. Brown, 10 Vet.App. 80 
(1997).

There is x-ray evidence of degenerative disc disease of the 
lumbar spine.  The provisions of Diagnostic Code 5293, which 
pertain to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and that code section was 
changed to Diagnostic Code 5243 as of September 26, 2003.  
Nevertheless, the veteran's grant of service connection is 
limited to degenerative arthritis of the lumbar spine.  As 
the veteran is not service connected for his disc disease of 
the lumbar spine, it is not necessary to consider the present 
claim under the revised Diagnostic Code 5243 or the former 
Diagnostic Code 5293.  Even if those criteria were 
considered, however, severe intervertebral disc syndrome was 
not demonstrated.  There is no evidence of incapacitating 
episodes of disc disease.  The veteran would not be eligible 
for a higher evaluation even if the symptoms of the disc 
disease were taken into account.

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service-connected degenerative 
arthritis of the lumbar spine been more than 20 percent 
disabling prior to April 18, 2006, and no more than 40 
percent disabling since that time.  As such, a staged rating 
is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation.  

As the preponderance of the evidence is against the veteran's 
increased rating claim for degenerative arthritis of the 
lumbar spine, the benefit-of- the-doubt doctrine does not 
apply; therefore, such claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


Diabetes

During service, the veteran was diagnosed with diabetes 
mellitus, type II.  On retirement examination report dated in 
January 1972, it was noted that the veteran's diabetes was 
controlled with diet.  In an August 2003 rating decision, the 
RO granted service connection for diabetes and assigned a 20 
percent evaluation, pursuant to Diagnostic Code 7913, 
effective August 14, 2002.  The 20 percent evaluation has 
continued to the present.  
Pursuant to Diagnostic Code 7913, a 20 percent evaluation is 
warranted for diabetes requiring insulin and restricted diet; 
or oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation, the next higher, is warranted for diabetes 
requiring insulin, restricted diet, and a regulation of 
activities.  To warrant the next higher, a 60 percent, 
evaluation for diabetes under Diagnostic Code 7913, the 
evidence must show that diabetes requires insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A maximum rating of 100 
percent is warranted when the disability requires more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).  

On review, the Board finds that an evaluation in excess of 20 
percent evaluation for diabetes mellitus is not warranted.  
Review of the record shows that the veteran's diabetes 
requires a restricted diet and insulin, but not a regulation 
of activities.  The Board acknowledges that the veteran was 
instructed to limit his activities for one month in October 
2003 following his hospital admission for a cystectomy and 
urinary diversion.  Significantly, however, this limitation 
of activities was prescribed because of his bladder 
disability, rather than his service-connected diabetes.  
Further, a September 2004 VA examiner specifically indicated 
that the veteran's activities have not been regulated.  It 
was noted that the veteran exercises by playing golf, and he 
walks to and from the deer stand while deer hunting during 
the winter.  The examiner specifically stated that the 
veteran has not been instructed to avoid any strenuous 
activities.  Similarly, according to an April 2006 VA 
examiner, no regulations or restrictions have been placed on 
the veteran's activities.  The examiner noted that the 
veteran continues to be physically active by walking and 
playing golf.  Regulation of activities means "avoidance of 
strenuous occupational and recreational activities."  The 
Board acknowledges the medical evidence showing that the 
veteran's insulin requirements have been increased over the 
years, notwithstanding, the regulation of activities is the 
primary characteristic distinguishing the higher evaluation 
in this case and, absent a finding that the veteran's 
diabetes requires a regulation of activities, a higher 
evaluation is not warranted.

In sum, although the veteran's service-connected diabetes 
requires insulin and a restricted diet, the evidence fails to 
show that his diabetes requires a regulation of activities.  
Consequently, an evaluation in excess of 20 percent is not 
warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson, supra.  It is the Board's 
opinion, however, that at no time during the pendency of this 
appeal has the veteran's service-connected diabetes been more 
than 20 percent disabling.  As such, a staged rating is not 
warranted.

The Board notes that there is evidence of polyneuropathy of 
the upper and lower extremities, secondary to diabetes 
mellitus, and as noted above, service connection is currently 
in effect for pertinent disabilities.  

The Board also notes that there was evidence of mild renal 
insufficiency based on laboratory results derived from a 
September 2004 VA examination.  To the extent that the 
veteran requests a separate evaluation for renal 
insufficiency, the Board notes that the examiner indicated 
that such renal insufficiency is not related to his diabetes, 
as the veteran's urine did not contain protein or 
microalbumin.  


Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Where a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of separation from active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  If the veteran was 
exposed to an herbicide agent during service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).

The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ("DMZ") in Korea.  DOD 
defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e)(2006) will apply.  See MR21- 1MR, Part VI, 
Chapter 2, Section B.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Bladder Cancer

Private medical evidence shows that the veteran was diagnosed 
with bladder cancer in 2003.  The veteran attributes his 
bladder cancer to Agent Orange exposure in Korea.   

Initially, the Board notes that the veteran did not have 
Vietnam service nor is he claiming such, and is therefore not 
afforded the presumption of Agent Orange exposure while 
serving in Vietnam during the Vietnam era.  In any event, the 
Board notes that bladder cancer is not recognized by the 
Secretary as warranting a presumption of service connection.  
38 C.F.R. § 3.309(e).  

The veteran's personnel records show Korean service with the 
Air Force from December 1964 to January 1966; he served with 
the "6146th AFAG" in Korea.  Notwithstanding, while the 
veteran served in Korea, he does not have the requisite 
Korean service period to establish exposure.  As noted, the 
DOD has only confirmed use of Agent Orange in Korea from 
April 1968 to July 1969, and no exceptions regarding this 
time period are given.  Further, the veteran did not serve 
with a unit believed to have used Agent Orange.  The 
veteran's unit, the "6146th AFAG," has not been confirmed by 
the Department of Defense as a unit affected by the use of 
Agent Orange along the DMZ in Korea.  

The record also contains travel orders which reflect travel 
to Korea in 1968 and 1969, during the applicable time period 
(April 1968 to July 1969).  However, the Board notes that the 
veteran's units at that time, the 347th Field Maintenance 
Squadron and the 347th Tactical Fighter Wing, have also not 
been confirmed by the DOD as units affected by the use of 
Agent Orange along the DMZ in Korea.  

There is also no objective evidence linking the veteran's 
bladder cancer to his claimed Agent Orange exposure in Korea.  

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Service medical records, to include a January 1972 retirement 
examination, are negative for a bladder cancer diagnosis.  
Bladder cancer was not documented until 2003, more than 
thirty years post-service, which is well beyond the one-year 
presumptive period after separation from service for 
manifestation of cancer as a chronic disease under 38 
U.S.C.A. § 1112.  Therefore, bladder cancer is not shown to 
have had onset during service or during the one- year 
presumptive period for a chronic disease.  38 U.S.C.A. §§ 
1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Moreover, the record does not contain evidence of a nexus 
between the veteran's bladder cancer and service.  

In the absence of evidence that the veteran was actually 
exposed to Agent Orange, the preponderance of the evidence, 
specifically, the service personnel records and the DOD's 
findings, is against the claim that the veteran was exposed 
to Agent Orange in Korea while serving along the DMZ.  In 
addition, since bladder cancer was not manifested during 
service, or for many years thereafter, and there is no 
medical evidence relating bladder cancer to service, service 
connection is not warranted.  

As the preponderance of the evidence is against the veteran's 
service connection claim for bladder cancer, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2006).


Skin Cancer

The veteran asserts that he is entitled to service connection 
for skin cancer.  

Private medical evidence confirms that the veteran has 
recently had squamous cell carcinoma removed from his 
shoulders and arms (see December 2005 surgical report).  As 
there is evidence of a current disability, the first element 
of the veteran's claim is satisfied.

Service medical records, to include a June 1971 periodic 
examination report and a January 1972 retirement examination 
report show a diagnosis of multiple actinic keratoses on both 
hands.  

An April 2006 opinion by H. Thomas, Jr., M.D., indicates that 
it is highly probable that the squamous cell carcinoma of the 
shoulders and arms are related to the actinic keratosis 
exhibited in service.  Given the in-service diagnosis of 
actinic keratosis, the current diagnosis of squamous cell 
carcinoma on the shoulders and arms, and the medical evidence 
relating current squamous cell carcinoma to in-service 
actinic keratoses, and resolving any doubt in the veteran's 
favor, the Board finds that the veteran's skin cancer had its 
onset in service.  Accordingly, the Board finds that the 
veteran is entitled to service connection for skin cancer.


ORDER

For the period prior to April 18, 2006, entitlement to an 
initial increased evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine is denied.

For the period beginning on April 18, 2006, entitlement to an 
initial increased evaluation in excess of 40 percent for 
degenerative arthritis of the lumbar spine is denied.

Entitlement to an initial increased evaluation in excess of 
20 percent for diabetes mellitus, type II, is denied.

Entitlement to service connection for bladder cancer, claimed 
as secondary to herbicide exposure, is denied.

Entitlement to service connection for squamous cell carcinoma 
of the shoulders and arms is granted.


REMAND

The veteran asserts that he is entitled to service connection 
for a prostate disability based on three different 
alternative theories:  on a direct basis; secondary to his 
diabetes; or secondary to Agent Orange exposure in Korea.  

Service medical records include a June 1971 periodic 
examination report which shows that the veteran's prostate 
was "1+, smooth, and nontender."  Retirement examination 
report dated in January 1972 is negative for a diagnosis 
pertinent to the prostate.  

In June and July 2003, the veteran was diagnosed with 
prostatitis and prostatic enlargement.  Subsequently, in 
September 2003, the veteran underwent a radical 
cystoprostatectomy, bilateral pelvic lymph node sampling with 
ileal conduit urinary diversion.  

On review, the Board finds that a VA examination is necessary 
to ascertain whether the veteran's prostate disability is 
related to service or to his service-connected diabetes 
mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination in order to determine the 
nature and etiology of the veteran's 
prostate disability.  Prior to the 
examination, the examiner is requested to 
review the claims folder. 

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that any prostate 
disability was caused or aggravated by 
service or service- connected diabetes 
mellitus.  If aggravation occurred, the 
examiner should specify what measurable 
degree of a permanent increase in 
severity is related to the veteran's 
service-connected diabetes.  The examiner 
should reconcile any opinion with the 
June 1971 periodic examination report and 
the January 1972 retirement examination 
report.  A complete rationale for any 
proffered opinion should be provided.  

2.  Thereafter, the RO should re- 
adjudicate the veteran's service 
connection claim for a prostate 
disability, claimed as secondary to 
service-connected diabetes mellitus, and 
secondary to exposure to Agent Orange in 
Korea, taking into consideration any 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


